NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUAZHEN WU,                                     No.    13-73423

                Petitioner,                     Agency No. A099-739-485

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Huazhen Wu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Wu’s statements to an asylum officer and her

testimony regarding when she began practicing Christianity and when she was

baptized. See id. at 1048 (adverse credibility determination reasonable under “the

totality of circumstances”). Wu’s explanations do not compel a contrary conclusion.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Wu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In light of this disposition, we need not reach Wu’s contentions regarding the

merits of her asylum and withholding of removal claims. See Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide

issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because it

was based on the same evidence found not credible, and Wu does not point to any

other evidence in the record that compels the conclusion that it is more likely than not

she would be tortured by or with the consent or acquiescence of the government if

returned to China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.


                                            2                                    13-73423